Citation Nr: 0306098	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  99-07 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel




INTRODUCTION

The appellant served on active duty from May 1962 to May 
1964.  Additionally, the appellant has served in the National 
Guard, including active duty for training from April 23, 
1983, to May 7, 1983, and inactive duty for training from 
June 9, 1998, to June 27, 1998.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was before the Board previously in March 2001, at 
which time it was remanded for additional development.  In 
September 2002, the case was again before the Board, and 
additional development on the issues of entitlement to 
service connection for a low back disability and entitlement 
to service connection for residuals of a left hip injury was 
undertaken by the Board pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  In January 2003, upon 
completion of the additional development, the Board provided 
notice of the development as required by Rule of Practice 
903.  See 38 C.F.R. § 20.903 (2002).  In February 2003, the 
appellant's representative filed a supplemental brief in 
response to the additional development.

The Board notes that VA medical records pertaining to two 
other veterans (with names and Social Security numbers 
differing from the appellant) were filed incorrectly in the 
appellant's claims folder on approximately May 29, 1999.  The 
misfiled records were discovered by the Board during the 
course of the review of this appeal.  The records do not 
appear to have been considered by the RO and have not been 
considered by the Board in reaching its decision.  The 
records have been removed from the appellant's claims folder 
in accordance with the procedures outlined in Chairman's 
Memorandum No. 01-02-15 (Dec. 12, 2002).

The issue regarding the appellant's left hip has been 
rephrased to reflect more accurately the facts in evidence.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant does not have a current lumbar spine 
disability.

3.  There is no medical evidence relating the appellant's 
alleged back disability to any event or injury in service.

4.  X-ray examination of the appellant's left hip in May 1983 
showed disintegration of the cartilage in the left hip joint 
and slight joint narrowing.

5.  The appellant has a current diagnosis of degenerative 
joint disease of the left hip.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in service.  
38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 
3.102, 3.303, 3.304 (2002).

2.  Degenerative joint disease of the left hip injury was 
incurred in service.  38 U.S.C.A. §§ 101, 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2002).



	(CONTINUED ON NEXT PAGE)





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

National Guard service records show that the appellant was on 
active duty for training from April 23, 1983, to May 7, 1983.  
On April 29, 1983, the appellant complained of left hip pain 
from an injury two days earlier.  His left hip was swollen, 
bruised, and exquisitely tender.  The range of motion of his 
left hip was reduced markedly.  The diagnosis was hip 
pointer.  On May 6, 1983, the appellant was referred to a 
private hospital for an orthopedic evaluation.  The appellant 
reported that eight days earlier, he had jumped off of a 
truck while wearing much heavy equipment.  He landed wrongly, 
landing primarily on his left hip.  He complained of left hip 
and left leg pain, as well as some numbness in his left leg.  
He denied any prior problems with his back and leg.  There 
was no lumbosacral tenderness.  There was no costovertebral 
angle tenderness.  On visual inspection, there was no 
external evidence of trauma to the left hip or lower back.  
The appellant was slightly tender to firm palpation over the 
left iliac crest and left greater trochanter.  X-ray 
examination showed disintegration of the cartilage in the 
left hip joint but no bony abnormality or fracture.  The 
diagnosis was contusion of the left hip.  The appellant was 
prescribed crutches and advised to avoid bearing weight on 
his left leg for three days.  

On May 10, 1983, the appellant was diagnosed with a contusion 
and strain of the left hip.  He complained that every time he 
extended to walk, his left hip was painful.  There was 
tenderness over the left greater trochanter.  X-ray 
examination of the left hip showed no fracture.  On June 23, 
1983, the appellant complained of pain in the left sacroiliac 
region and greater trochanter.  The pain had persisted for 
six weeks.  On July 8, 1983, the appellant was determined to 
be fit to return to duty.  His aches and pains had resolved.  
At an April 1984 examination, the appellant's spine and lower 
extremities were evaluated as normal.

In August 1984, the appellant was treated as a VA outpatient 
for back pain that had begun in the morning.  In October 
1986, the appellant was treated as a VA outpatient for 
complaints of low back pain sustained in an automobile 
accident one day previously.

National Guard records show that in February 1988, the 
appellant stated that he was unable to perform the physical 
training test because he had injured his back in 1985.  At a 
May 1988 examination, the appellant reported no history of 
recurrent back pain or of a bone, joint, or other deformity.  
His spine and lower extremities were evaluated as normal.

In November 1988, the appellant was treated as a VA 
outpatient for low back pain following an auto accident five 
days earlier.  The appellant was diagnosed with a low back 
strain, and he  reported that he had a history of back 
problems dating to 1983 when he fell off of a truck and tore 
ligaments.  In April 1990, the appellant was treated as a VA 
outpatient for complaints of low back pain after lifting a 
50-pound object.  In September 1991, the appellant was 
treated as a VA outpatient for a history of intermittent low 
back pain for several years.  The appellant was treated again 
approximately two weeks later.  He was diagnosed with 
exacerbation of chronic low back pain.  X-ray examination of 
his lumbosacral spine was radiographically normal.  In 
January 1992, the appellant was treated as a VA outpatient 
for complaints of low back pain.  He reported that he had 
injured his back six months previously when he had slipped 
and fallen.

National Guard records indicate that in November 1992, the 
appellant was injured in a fall from an improperly supported 
mobile kitchen trailer.  Grease splashed on the appellant's 
right thigh, and an appliance fell on his right hip.

In April 1993, the appellant was treated as a VA outpatient 
for low back pain.  X-ray examination of the appellant's 
lumbosacral spine showed mild scoliosis convexity to the 
right but was otherwise unremarkable.  In April 1994, the 
appellant was treated as a VA outpatient for low back pain.  
He reported a history of back pain since approximately 1984 
when he had torn ligaments.  He had fallen in February 1994, 
and his pain had been greater since then.  He had no history 
of arthritis or other joint pain.  He wore a back brace.  
National Guard records indicate that in May 1994 the 
appellant reported having back pain that had persisted since 
1984.

From August 1997 to March 1999, the appellant was treated by 
N. P., M.D. (Dr. P.), for complaints of back and left hip 
pain.  In August 1997, the appellant reported that he had 
injured his back in 1984 in service and in March 1999, the 
appellant complained of lower back pain after tripping on a 
rug at a grocery store.

National Guard service records indicate that at a July 1997 
examination, the appellant reported a history of recurrent 
back pain.  His spine and lower extremities were evaluated as 
normal.  On June 18, 1998, the appellant was treated for 
complaints of low back pain and on June 22, 1998, he was 
diagnosed with lumbosacral strain.  A history of a left hip 
injury in 1984 was noted.  An individual sick slip notes a 
lower back injury was incurred in the line of duty. 

At a January 1999 VA spine examination, the appellant 
reported a 15-year history of low back pain.  He reported 
injuring his low back and left hip in 1984.  The appellant 
was noted to have severe limitation of motion of the 
thoracolumbar spine, especially from the pain.  X-ray 
examination of the lumbosacral spine revealed vertebral body 
disk spaces and posterior elements to be normal.  The 
examiner diagnosed chronic low back pain.

At a January 1999 VA joints examination, the appellant 
reported that he had injured his left hip in 1984.  He stated 
that since that injury he had had pain in his left hip.  He 
complained of constant pain and reported that his left hip 
gave out when he tried to walk.  He used a cane to walk and 
also had a back brace.  X-ray examination of the left hip 
revealed no bone or joint abnormality.  The examiner 
diagnosed chronic left hip pain secondary to previous injury.

At a May 2001 VA spine examination, the examiner reviewed the 
appellant's claims folder.  The examiner noted that in April 
1983, the appellant had jumped from a truck while he was 
fully dressed and carrying a machine gun and a radio on his 
back.  He struck his left hip, and he was taken to a civilian 
hospital, where he was examined, x-rayed, and given 
medication.  The appellant understood that ligaments in his 
left hip had been torn.  He complained that his left hip 
buckled and caused him discomfort.  X-ray examination of the 
left hip and lumbosacral spine revealed a normal lumbosacral 
spine and diminished joint space in the left hip.  There was 
no evidence of either old or recent bone or joint injury.  
The examiner opined that it was not likely that the 
appellant's problems were related to the 1983 episode.  The 
examiner explained that the appellant was in no acute pain 
only eight days after his injury.  He added that it would be 
difficult to relate the appellant's present symptoms to the 
episode in 1983 without more objective evidence that could be 
found on examination or x-rays.  The examiner concluded that, 
although the appellant appeared to be in some discomfort 
during the examination, he was unable to relate the 
appellant's present problems to the injury in 1983.

At a December 2002 VA joints examination, the examiner 
reviewed the appellant's claims folder, which included the 
medical records from Dr. P. and the reports of prior VA 
examinations.  The examiner noted that in 1984-85, the 
appellant jumped out of a truck.  He fell on a trenching 
tool, which was in his left rear pocket, and a radio, which 
he was carrying on his back.  He sustained an injury to his 
left hip and low back.  He was taken to the hospital where he 
was x-rayed.  No fractures were found.  After a period of 
light duty, he returned to regular duty.  He remained in the 
National Guard until 1999.  He also received treatment at the 
Great Lakes Naval Hospital in Chicago.  He received 
medication and physical therapy for one month, and he also 
received medication for pain from VA.  He was self employed 
as an automotive parts dealer and worked a second job in the 
food service injury from 1984 to 1995.  From 1995 to 2001, he 
was employed as a truck driver for a waste management 
company.  

Upon examination in December 2002, the appellant had 
tenderness over the lumbosacral spine, including the sacrum.  
He pointed to the superior aspect of the thoracic spine as 
the area where the trenching tools struck him when he jumped 
from the truck, and said this was a major source of his pain.  
The was no tenderness in the area to which the appellant 
pointed.  The examination of both hips revealed some 
reduction of motion consistent with degenerative joint 
disease.  The examiner stated that there was moderate 
disability of the left hip and mild to moderate disability of 
the right hip.  The examiner was unable to find any evidence 
of lumbosacral disability.  He also described his findings as 
showing little to no disability of the lumbosacral spine.  He 
opined that all findings suggestive of a low back disorder 
were somewhat colored by the findings of both hips.  The 
examiner opined that the conditions noted were not related to 
the fall in 1984-85.  He explained that there was inadequate 
documentation to substantiate a nexus between that injury and 
the findings noted above.  X-ray examination of the left hip 
revealed narrowing of the joint space both superiorly and 
inferiorly.  No cystic degeneration was noted, but the signs 
of onset of degenerative joint disease of the left hip were 
verified.


Analysis

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-2000 (Nov. 
27, 2000) (determining that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment).  As 
discussed below, the RO fulfilled its duties to inform and 
assist the appellant on these claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claims.  In a March 2001 
letter, the RO informed the appellant of the type of evidence 
needed to substantiate his claim, specifically the type of 
evidence required to establish entitlement to service 
connection compensation benefits.  In that letter, the RO 
also informed the appellant that VA would assist in obtaining 
identified records, but that it was his duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (holding that both the statute, 
38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  
Further, in a March 2001 Remand, the Board identified 
evidence to be obtained by the RO and advised the appellant 
that he need not submit any evidence unless he was notified 
otherwise.  

Given the above, the Board concludes that VA has notified the 
claimant of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate his claims, and has indicated which portion of 
that information and evidence, if any, is to be provided by 
him and which portion, if any, VA would attempt to obtain on 
his behalf.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that the discussion in the March 
2001 remand and the March 2001 letter informed the appellant 
of the information and evidence needed to substantiate these 
claims and complied with VA's notification requirements.

As for VA's duty to assist a veteran, medical records have 
been obtained from the West Side division of the VAMC in 
Chicago, Illinois, from the VAMC in Montgomery, Alabama, and 
from Dr. P.  Service medical records have been obtained for 
all relevant periods of service, including private medical 
records from a hospital to which the appellant was referred 
in 1983 for an orthopedic evaluation.  There is no indication 
that other relevant (i.e., those pertaining to treatment for 
the claimed disability) records exist that have not been 
obtained.  As for VA's duty to obtain any medical 
examinations, the appellant was provided examinations in 
January 1999, May 2001, and December 2002.  The last two 
examinations included medical opinions as to whether the 
disabilities claimed in this case were related to the 
appellant's military service.  

In short, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  Further, the 
RO's efforts have complied with the instructions contained in 
the March 2001 Remand from the Board.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Another remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided). 

VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  Any "error" 
to the appellant resulting from this Board decision does not 
affect the merits of his claim or his substantive rights, for 
the reasons discussed above, and is therefore harmless.  See 
38 C.F.R. § 20.1102 (2002).  Having determined that the 
duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value, of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  Active military, 
naval, or air service includes any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled from a disease or injury incurred in the line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 
3.6(a) (2002).  Active military, naval, or air service also 
includes any period of inactive duty for training (INACDUTRA) 
during which the individual concerned was disabled from an 
injury incurred in the line of duty.  Id.  Accordingly, 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or from injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131 (West 2002). 

ACDUTRA includes full-time duty in the Armed Forces performed 
by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) 
(2002).  INACDUTRA includes duty other than full-time duty 
performed by a member of the National Guard of any State.  
38 C.F.R. § 3.6(d)(4) (2002). 

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  Alternatively, service 
connection may be awarded for a "chronic disease" when a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  

1.  Low back disorder

There is no evidence, nor does the appellant contend, that 
his alleged low back disability was incurred during his 
initial period of active service, which ended in May 1964.  
The appellant has indicated that he has low back pain which 
began during service following his injury in April 1983, and 
that this pain has continued since that time.  However, the 
record contains no evidence of a current lumbar spine 
disability.  

As indicated, although the appellant has been treated for 
pain in his lumbar spine, he has not been diagnosed with a 
disability.  Instead, the assessment of his complaints has 
consistently been "low back pain" or similar phrasing.  A 
veteran's statements as to subjective symptomatology alone, 
without medical evidence of an underlying impairment capable 
of causing the symptom alleged, generally cannot constitute 
evidence of the existence of a current disability for VA 
service connection purposes.  "[P]ain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999); see Hayes v. Brown, 9 
Vet. App. 67, 72 (1996) (holding that, although a lay person 
can certainly provide an account of symptoms he experiences, 
a lay person is not competent to provide a medical 
diagnosis).  The VA examiner who examined the appellant in 
May 2001 and December 2002 found no evidence of a lumbosacral 
disability.  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Even if a current disability of the low back were present, 
medical expertise is required to relate a current disability 
to the appellant's in service injury or post-service 
symptoms.  Whether certain symptoms can be said with any 
degree of medical certainty to be early manifestations of a 
disorder first diagnosed years later is a medical question 
requiring medical evidence for its resolution.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
Clyburn v. West, 12 Vet. App. 296 (1999).  There is no 
competent medical evidence linking the appellant's alleged 
low back disability to any disease or injury in service.  No 
medical evidence has been presented that the appellant 
currently has a disability that is manifested by back pain or 
that a current complaint of back pain, if any, is a 
disability in itself that is the result of a disease or 
injury incurred in active service.  Accordingly, because the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for a low back 
disability, the claim must be denied.

2.  Residuals of a left hip injury

There is no evidence, nor does the appellant contend, that 
his left hip disability was incurred during his initial 
period of active service.  The appellant has indicated that 
he has left hip pain which began during service following his 
injury in April 1983, and that this pain has continued since 
that time.  To the extent that the appellant is claiming 
entitlement to service connection for left hip pain rather 
than entitlement to service connection for degenerative joint 
disease of the left hip, the appellant does not have a 
current disability.  Sanchez-Benitez, 13 Vet. App. at 285.  

Notwithstanding the contentions with regard to pain, however, 
the evidence reflects objective evidence of left hip 
disability, to include x-ray findings dated during a period 
of ACDUTRA in 1983 suggestive of degenerative joint disease.  
Moreover, at the December 2002 VA examination, the appellant 
was diagnosed with degenerative joint disease of the left 
hip, thus satisfying the criterion of the presence of a 
current disability.  Significantly, there is no evidence that 
the appellant's degenerative joint disease preexisted this 
period of ACDUTRA, and current x-ray findings in the left 
hip, as indicated, continue to reflect degenerative joint 
disease.  

Although medical opinions in May 2001 and December 2002 state 
that the appellant's current left hip disability is not 
related to service, neither opinion addresses the May 1983 x-
ray findings.  Given the ACDUTRA and current x-ray findings 
in the left hip, the lack of any evidence of a left hip 
disability prior to the ACDUTRA in question, and the lack of 
any evidence of a significant intercurrent left hip injury 
subsequent to such service, the Board concludes that the 
evidence as to whether the appellant's current degenerative 
joint disease of the left hip began during the 1983 period of 
ACDUTRA is in relative equipoise.  Accordingly, resolving 
doubt in favor of the appellant, an award of service 
connection for degenerative joint disease of the left hip is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for degenerative joint 
disease of the left hip is granted.



	                        
____________________________________________
	J. Andrew Ahlberg
Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


